Citation Nr: 1029177	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-38 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, 
including as secondary to the Veteran's service-connected left 
knee disability.  

2.  Entitlement to service connection for a left foot disorder, 
including as secondary to the Veteran's service-connected left 
knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1952 to February 
1954

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a left foot disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A left hip disorder was not first manifested during service and 
is not etiologically related to active service or to his service-
connected bilateral knee disability.


CONCLUSION OF LAW

The Veteran's left hip disorder was not incurred in or aggravated 
by active service or proximately due to, or the result of, his 
service-connected bilateral knee disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In addition to the elements of direct service connection, service 
connection may also be granted on a secondary basis for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).




History and Analysis

The evidence of record shows no complaint, diagnosis or treatment 
for a left hip disorder during service or in the years 
immediately following service, and the Veteran does not contend 
otherwise.  Thus, the Board will instead focus on the Veteran's 
primary contention, which is that he is entitled to service 
connection for left hip disorder, which he claims is secondary to 
his service-connected left knee disability.  The Veteran has been 
service-connected for a left knee disability since 1954 and the 
knee disorder is currently evaluated as 30 percent disabling.

The symptoms of left hip bursitis have been substantiated by 
statements from the Veteran.  Also, the October 2008 VA 
examination report confirms a diagnosis of left hip bursitis.  
Therefore, the Board finds that the record evidence establishes 
that the Veteran has a current disability.

The Veteran claims that his left hip disorder is caused by the 
altered gait he has from his left knee disability.  While the 
Veteran is competent to describe pain in his hip, however, he is 
not competent to provide testimony regarding the etiology of the 
Veteran's left hip disorder.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a 
layperson is competent to identify a medical condition, when a 
layperson is reporting a contemporaneous medical diagnosis, or 
when lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also 
Jandreau, 492 F.3d at n. 4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of cancer).  
The etiology of a left hip disorder is not a simple 
identification that a layperson is competent to make.  Therefore, 
the Veteran is not competent to provide his opinion on the 
etiology of his left hip disorder.  

Furthermore, the Veteran was afforded a VA examination in October 
2008.  The examiner opined that the Veteran's left hip bursitis 
was not caused by or permanently aggravated by his service-
connected left knee degenerative joint disease.  The examiner's 
rationale was that the Veteran has a posterior left hip pain at 
rest with prolonged sitting due to an inflamed bursa, palpable 
and tender on exam.  The Veteran denied pain with range of motion 
of the left hip.  Due to his left knee degenerative joint 
disease, the Veteran walks with an antalgic gait, holding the 
left knee in extension.  The examiner went on to note that the 
posterior area of the Veteran's affected bursa is actually less 
affected by his gait, due to the limited movements of his left 
lower extremity.  

The Board finds that the October 2008 opinion is adequate for 
rating purposes and of significant probative value because the VA 
examiner reviewed the Veteran's claims folder, elicited a history 
and gave a thorough physical examination, took into consideration 
the Veteran's left hip symptoms and left knee disability, 
provided a detailed rationale and cited to evidence in the file 
as support for the opinion.

Having found the VA examiner's opinion the most probative on the 
issue of the etiology of the Veteran's left hip disorder, the 
Board finds that the Veteran's left hip disorder is not 
etiologically related to his service-connected left knee 
disability.  Without a competent connection between the current 
disability and an in-service incurrence or injury or a service-
connected condition, the Board concludes that the preponderance 
of the evidence is against the claim of service connection for a 
left hip disorder, including as secondary to the service 
connected left knee disability.  Thus, the appeal is denied.

In reaching this conclusion, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); 38 U.S.C.A. § 5107(b).





Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide and 
(3) that the claimant is expected to provide.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties 
of the claimant and of VA, as well as of the evidence needed to 
substantiate his claims for service connection for a left hip 
disorder by a letter in June 2006, before the adverse rating 
decision that is the subject of this appeal.  This June 2006 
letter provided the Veteran with the specific notice required by 
Dingess, supra.  The Board concludes that VA has met its duty to 
notify the Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claims.  The 
record contains his service treatment records and VA medical 
records.  The Veteran was given a VA examination with medical 
opinion in connection with the claim.  The Veteran testified 
before a DRO at the RO.  Statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a left hip disorder is denied.  


REMAND

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  To this end, 
the Veteran was provided a VA medical examination and opinion 
regarding the Veteran's left foot disorder in conjunction with 
the claim in October 2008.  

The Court of Veterans Claims has held that a medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the two. 
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... 
must support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  The Board notes 
that a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The October 2008 VA examiner opined that no foot condition was 
found at the examination, therefore there was no causal 
relationship between the Veteran's complaint of left foot 
weakness and his service-connected left knee degenerative joint 
disease.  The examiner's rationale was that he had a normal left 
foot examination.  However, the Board notes that examiner found 
callosities as evidence of abnormal weight bearing and a callous 
over the entire plantar aspect of the left heel.  In addition, 
the x-ray results included in the examination report indicate 
that the Veteran has calcaneal spurs.  

The Board also notes that the Veteran contends and has testified 
he has suffered from left foot pain and VA outpatient treatment 
records reflect complaints of pain in his left foot.  

The October 2008 VA examiner did not explain why the callosities 
that she noted in her examination and the calcanel spurs shown on 
the x-ray report are not diagnoses.  Further, there was no 
explanation for possible reasons for the Veteran's left foot 
weakness and sometimes pain.  In addition, it is not clear from 
the examiner's statements that she considered all procurable and 
assembled data by obtaining all tests and records that might 
reasonably illuminate the medical analysis.  Jones v. Shinseki, 
23 Vet. App. 382, 390 (2010).

Given the above, the Board finds that the portion of the October 
2008 medical opinion dealing with whether the Veteran has a 
service-connected left foot disorder, including as secondary to a 
left knee disability, is inadequate (as the examiner did not 
explain how reports of foot weakness and pain, a callous over the 
entire plantar aspect of the left heal and calcaneal spurs shows 
that no foot condition was found on examination) and a new 
examination with a nexus opinion should be provided to the 
Veteran.

The Board finds that an examination of the Veteran and a full 
review of the Veteran's medical records and claims file by an 
examiner would be helpful in deciding the appellant's claim for 
service connection for a left foot disorder, including as 
secondary to a service-connected left knee disability.  The 
examiner should take into account the Veteran's entire medical 
history, address his contentions and provide a complete rationale 
for any opinion provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain and associate with the claims file 
all available VA treatment records from 
January 2008 to the present.  

2.  After the above has been accomplished, 
schedule the Veteran for VA examination(s) to 
evaluate the Veteran's claimed left foot 
disorder.  Send the Veteran's claims folder, 
which should include a copy of this REMAND, 
to the examiner.  The examination report is 
to contain a notation that the examiner 
reviewed the claims folder.  Based on a 
review of the Veteran's entire claims file 
(including the October 2008 VA examination 
report and opinion), and the results of the 
examination, the examiner should provide a 
comprehensive report of the Veteran's left 
foot that address the following questions: 

a)	What are the various diagnoses (if any, 
including calcaneal spurs) associated 
with the Veteran's left foot?

b)	Is it at least as likely as not (i.e., 
probability of 50 percent) that 
Veteran's service-connected left knee 
disability is the cause of any 
diagnosed left foot disorder?

c)	Is it at least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's service-connected left knee 
disability caused a worsening of any 
diagnosed left foot disorder beyond its 
natural progress?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weights 
against a causal relationship.

The examiner is requested to provide the 
rationale used in formulating his or her 
opinion in the written report.  A 
discussion of the facts and medical 
principles involved (i.e., reference to 
any medical literature) will be of 
considerable assistance to the Board.

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


